Citation Nr: 1417829	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for hepatitis C.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which assigned an initial rating of 10 percent for hepatitis C, effective August 7, 2008.  As noted

When this case was before the Board in June 2012, the Board noted that the Veteran was claiming to be unemployable due to his hepatitis C and that the issue of entitlement to a TDIU based on the hepatitis C was also properly before the Board.  At that time, the Board remanded both issues for further development.  In a September 2013 rating decision, the rating for the hepatitis C was increased to 20 percent, effective August 7, 2008.  This did not satisfy the Veteran's appeal.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's hepatitis C disability has been manifested by complaints of daily fatigue, malaise, and right upper quadrant pain.

2.  The Veteran's hepatitis C is not so severe as to preclude him from obtaining and retaining substantially gainful employment consistent with his education and occupational background.





CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.112, 4.114, Diagnostic Code 7354 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the hepatitis C claim, the record reflects that the Veteran was provided with all required notice in letters mailed in September 2008 and November 2008, prior to the initial adjudication of the claim.  The Veteran raised his claim for TDIU in an August 2009 substantive appeal, VCAA notice was provided in January 2013 pursuant to the Board's remand instructions, and the TDIU claim was initially adjudicated in September 2013.

The Veteran's VA medical treatment records (including those maintained in the Virtual VA paperless claims processing system) have been obtained.  The Veteran was afforded an initial VA medical examination in December 2008.  Subsequently, he alleged that the severity of his hepatitis C disability had increased.  Accordingly, another VA examination was conducted in August 2012.  These examinations were conducted by medical professionals, and the associated reports reflect review of the Veteran's prior medical history.  The examinations included a report of the symptoms for hepatitis C and demonstrated objective evaluations.  The examiners were able to assess and record the Veteran's health status and how his capacity for employment was affected by his hepatitis C.  As such, the Board finds that the VA examination reports are adequate.  

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, pursuant to the June 2012 Board remand, the Veteran was scheduled for a VA medical examination, and the required notice and claims form was mailed to the Veteran in January 2013.  In addition, additional medical records were gathered and associated with the claims file.  Therefore, substantial compliance has been achieved.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

II.  Schedular Rating

A.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Hepatitis C is rated under Diagnostic Code 7354.  It provides that a 20 percent rating is warranted if the disease is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period.  A 40 percent evaluation is in order in cases of daily fatigue, malaise, and anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.  A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.  Finally, a 100 percent rating requires near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7354.

Following the criteria, Note (1) indicates that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code, but should not be based on the same signs and symptoms as the basis for evaluation under DC 7354.

In addition, Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Under 38 C.F.R. § 38 C.F.R. § 4.112, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "substantial weight loss" means a loss of greater than 20 percent of the individuals' baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year period preceding the onset of the disease.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.

B.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran contends that he is entitled to a higher disability rating for his service-connected hepatitis C disability.  He also contends that he is unable to work due to his service-connected hepatitis C.  The Veteran alleged in his August 2009 substantive appeal that his daily fatigue prevented him from working, and he experienced upper right quadrant pain that was alleviated by sleep or vomiting.

In February 2005, a VA treatment record notes that the Veteran's hepatitis C showed no signs of current activity.  

The Veteran was afforded a VA examination in December 2008.  He reported right upper quadrant (RUQ) pain and constant fatigue.  He denied any active treatment for his liver disability and stated that "otherwise he does fairly well."  However, the Veteran also self-reported seven incapacitating episodes, each lasting approximately two days.  Diagnostic testing of the Veteran's serum showed that it was reactive to the hepatitis C antibody.  On physical examination, there was no evidence of malnutrition of ascites; liver size was normal; liver consistency was firmer than normal; and there was mild tenderness with deep palpation of the RUQ.  

There was no other sign of liver disease and the examiner noted that the Veteran had "significant abdominal obesity."  The examiner noted that an August 2008 liver sonogram showed findings consistent with "moderate to severe fatty infiltration of liver and/or hepatocellular disease without evidence for focal masses."

The Veteran reported that he had been self-employed for 28 years as a truck driver, but the economic downturn forced him to sell his truck.  The examiner opined that the Veteran's hepatitis C would have a significant effect on his usual occupation due to decreased concentration, lack of stamina, and weakness or fatigue.

The Veteran had a VA gastroenterology consult in August 2009.  The report notes that, "[p]atient immune to hepatitis B and does not have hepatitis C.  If HCV AB is positive and viral load is <40 this is either a false positive or patient had the infection and cleared virus.  Ignore log function as at low end of scale it has no meaning."  

The Veteran was afforded another VA examination in August 2013.  He reported increased daily fatigue and intermittent RUQ pain.  He stated that a liver biopsy had never been performed and denied any medication treatment for his hepatitis C.  The aforementioned was verified by the examiner.  The examiner also noted that the Veteran had not experienced any incapacitating episodes, with symptoms such as fatigue, malaise, vomiting, anorexia, arthralgia, and RUQ pain, during the past twelve months. 

The examiner opined that the Veteran's hepatitis C did not render him unemployable.  In addressing the Veteran's reported symptoms the examiner noted that, "the Veteran has multiple comorbities (obesity, [hypertension], diabetes, chronic nicotine dependence, . . . .  moderate obstructive ventilator impairment, . . .  [history] of COPD, L-spine degeneration, left knee degenerative menisci changes) that significantly contribute to his self-reported daily fatigue."  The examiner further noted that the Veteran's fatty liver is "more likely than not" due to his non service-connected obesity and hyperlipidemia; an August 2009 gastroenterology record indicated that the Veteran had an undetectable viral load; and his medical records since separation are silent for complaints of chronic fatigue and malaise.

The examiner also opined that the Veteran would not function well in a job that required "strenuous physical labor."  Rather, the examiner opined that the Veteran "would function well in predominantly sedentary roles."

The Veteran's spouse submitted a letter in September 2013 stating that the Veteran had problems staying awake and "one minute you are talking to him and next thing he is snoring."  She further stated that the Veteran has, "incapacitating episodes with fatigue, malaise, also vomits two to three times a month, he is always complaining of pain.  All of this is more than 4 weeks, this is daily for the past 2 1/2 years."  She also noted that the Veteran had lost weight but gained it back when he stopped smoking.

Regarding the Veteran's weight, VA medical records document that in April 2003 he weighed 268 pounds, was described as morbidly obese, and was advised to lose weight.  He weighed 266.4 lbs. in June 2004, and in 2005 he was measured at 277 and 281 lbs.  In May 2005, the Veteran expressed concern regarding his weight gain and was advised to adhere to a diet plan.  In July 2008, August 2009, and August 2013, the Veteran weighed 266.2 lbs., 257 lbs., and 263.4 lbs., respectively.

As to the Veteran's service-connected hepatitis C, as noted above and as reported by the Veteran, the evidence shows it causes daily fatigue, RUQ pain, and malaise. There were no objective findings of anorexia, or hepatomegaly shown by the treatment records or on VA examination.  Additionally, as detailed above, the August 2013 VA examiner opined that there were likely other disabilities contributing to the Veteran's symptoms of fatigue and malaise. 

As to weight loss, the record reflects that the Veteran is obese and has been advised to lose weight.  There is no competent evidence indicating that he has experienced any weight loss due to his hepatitis C.

The Board further observes that there were no incapacitating episodes, as defined by regulation, having a total duration of at least four weeks, but less than six weeks, during any 12 month period throughout the appeal period.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 Note 2.  The Board acknowledges the statement from the Veteran's spouse regarding incapacitating episodes; however, the objective medical evidence of record does not document treatment by a physician for hepatitis C or any incapacitating episodes.

As the Veteran is currently in receipt of a 20 percent disability rating for his hepatitis C, to warrant an increase to the next higher rating of 40 percent, the evidence would need to show daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Here, the evidence reflects that the Veteran has only two of the criteria required for a 40 percent rating, daily fatigue and malaise (which may or may not be associated with hepatitis C as compared to the Veteran's other non service-connected disabilities).

Additionally, the Board notes that a 60 percent rating is also not warranted because while the Veteran does experience daily fatigue and malaise, his hepatitis C is not manifested by anorexia, substantial weight loss (or other indication of malnutrition), hepatomegaly, or; as discussed above, incapacitating episodes as defined at Note 2 of 38 C.F.R. § 4.114, Diagnostic Code 7354.  Furthermore, a 100 percent rating is also not warranted because the evidence does not reflect near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

The Board has also considered Note 1 of 38 C.F.R. § 4.114, Diagnostic Code 7354 which instructs adjudicators to evaluate sequelae, such as cirrhosis or malignancy of the liver.  In this case, the Veteran has not been diagnosed with cirrhosis or malignancy of the liver.  Furthermore, while moderate to severe fatty infiltration of the liver has been shown per an August 2008 liver sonogram, this has not been attributed to the hepatitis C.

Finally, consideration has been given to assigning a staged rating; however, at no time during the period in question have the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

C.  Other Considerations

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Board finds that the schedular criteria adequately contemplates the symptoms and impairment caused by the service-connected hepatitis C, specifically daily fatigue, malaise, (which may or may not be associated with hepatitis C as compared to the Veteran's other non service-connected disabilities) and RUQ pain, without objective findings of anorexia, or hepatomegaly.  A rating in excess of the 20 percent rating currently assigned is provided for certain manifestations of the service-connected disability at issue, including daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks; however, the evidence reflects that those manifestations are not present in this case.  Accordingly, referral for extra-schedular consideration for the service-connected disability on appeal is not required.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

III.  TDIU

A.  Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013). 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a). In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the Veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  If there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

The Veteran's only service-connected disability is hepatitis C.  He does not meet the minimum schedular criteria for a TDIU.  Never the less, if he is unemployable due to service-connected disability, referral of the claim to the Director of the VA Compensation Service for extra-schedular consideration is in order.  See 38 C.F.R. § 4.16(b).  

The Veteran was afforded VA examinations addressing the service-connected disability, and the Board finds that the findings and conclusions of the examiners are substantially consistent with and supported by the balance of the evidentiary record as it pertains to the question of unemployability.  The Board has also considered the assertions of the Veteran and his spouse.  However, the Board finds that these lay assertions of unemployability due to the service-connected disability are markedly outweighed by medical evidence of record.  Specifically, objective evidence of record shows significant non-service-connected disability impairing of and indeed precluding the Veteran from working, and includes clear, consistent, and rationally and medically supported medical opinions against the claim.  These medical opinions are substantially and convincingly supported by objective evidence.  

As discussed above, the weight of the evidence is to the effect that the Veteran's service-connected disability possibly causes daily fatigue and malaise (which may be associated with hepatitis C or with the Veteran's other non service-connected disabilities) and RUQ pain.

The August 2013 VA examiner noted that the Veteran has multiple other problems that significantly contribute to his self-reported daily fatigue.  The examiner ultimately concluded that the Veteran would not function well in a job that required "strenuous physical labor," but "would function well in predominantly sedentary roles."

Reviewing the record as a whole, the Board finds that the conclusions of the recent VA examiner in August 2013 are substantially supported by past medical findings and conclusions, and by current findings and conclusions, to the effect that the Veteran is not precluded from obtaining or sustaining substantially gainful employment by his service-connected hepatitis C disability.  The Veteran reported that he had been self-employed for 28 years as a truck driver, but the economic downturn forced him to sell his truck.  The December 2008 VA examiner noted that the Veteran's hepatitis C would have a significant effect on his usual occupation due to decreased concentration, lack of stamina, and weakness or fatigue.  The December 2008 VA examiner, however, did not find that the Veteran's hepatitis C disability precluded him from securing and following substantially gainful occupation consistent with his education and occupational background.  Moreover, the more recent medical evidence indicates that the Veteran does not currently have a detectable viral load, there have been no documented incapacitating episodes, and he has not sought treatment for his liver disability. Additionally, in January 2010 VA spine and joints examinations, the Veteran reported that he retired in 2009 due to medical problems associated with his back and knee.  

The Board notes that an application for increased compensation based on unemployability, documenting the Veteran's employment history and educational level, is not of record.  The record reflects that that the originating agency sent the application to the Veteran on January 3, 2012.  To date, the Veteran has not completed and returned the application.  Therefore, the Board must decide the claim based on the evidence of record, without the benefit of that document.  

Again, while the Board has considered the lay assertions, the Board finds the weight of competent and probative evidence to be against them, in effect, that the Veteran is rendered incapable of obtaining or sustaining substantially gainful work due to his hepatitis C disability.  This is the case even while considering the Veteran's past educational attainment of 11th grade, and his past substantial work experience as a self-employed truck driver.  

The Board therefore finds the preponderance of the evidence against the TDIU claim.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased initial rating for hepatitis C is denied. 

Entitlement to TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


